DETAILED ACTION
Allowable Subject Matter
Claims 21-27 and 29-44 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 21 has been amended to include the subject matter of previously objected claim 28, independent claim 34 is deemed allowable for the reasons set forth within the previously issued Office Action, independent claim 39 has been similarly amended to include the subject matter of previously objected claim 28, and with regard to newly presented independent claim 41, the claim sets forth a series of physical structures/configurations that are well beyond that which is disclosed within the previously cited Zumwalt reference, which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Zumwalt to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Zumwalt assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3638